EXHIBIT 10.72

 

April 12, 2005

 

Mr. Ed Bernica

Chief Financial Officer

ACT Teleconferencing, Inc.

1526 Cole Boulevard, Suite 300

Golden, CO 80401

 

RE: ACT Teleconferencing, Inc., et al

 

Dear Ed:

 

ACT Teleconferencing (“ACT”) has notified Silicon Valley Bank (“SVB”) of events
of default under the Loan and Security Agreement dated November 12, 2004 for
failure to comply with the Minimum Tangible Net Worth financial covenant and
failure to deliver the required financial statements and compliance certificates
for January and February, 2005. SVB is willing to consider forbearing from
exercising its rights and remedies under the Loan Agreement subject to the
following revised terms and conditions. The purpose of this letter is to
facilitate discussion and it is not to be construed to be a commitment or
agreement on the part of SVB to provide the forbearance. Additionally, this
proposal letter is only attended to address terms of the facility that we are
considering modifying. All other terms and conditions of the Loan and Security
Agreement will remain unchanged subject to approval by the Silicon Valley Bank
credit committee.

 

Borrowers:

   ACT Teleconferencing, Inc., ACT Teleconferencing Services, Inc., ACT
Videoconferencing, Inc., ACT Proximity, Inc., and ACT Research, Inc.       
Forbearance Period:    To June 30, 2005.       

Revolving Credit

Facility:

  

$3,500,000 (“Maximum Credit Limit”) – no change.

      

Term Loans:

   Eliminate the $1,000,000 term loan commitments.       

Interest:

   Increase the Interest Rate from Prime Rate + 1.50% to Prime Rate + 2.50%.



--------------------------------------------------------------------------------

Forbearance fee:    $5,000.00.        Financial Covenants:    Minimum Cash
Income of $1.00 with a first measurement date of April 30, 2005. Cash
Income/(Loss) defined as Net Income/(Loss) plus Depreciation/Amortization plus
other non-cash charges less principal debt service (principal only) and less
unfinanced Capital Expenditures. This covenant will be measured beginning with
the April 30, 2005 month-to-date results. For May, the covenant measurement will
include April and May results. For June, the covenant measurement will include
April, May and June results.       

Equity/Sale of

Company Raise:

   At 30 day reviews beginning April 29, 2005, ACT must demonstrate progress in
obtaining refinancing, raising equity or selling the company. SVB will determine
compliance with this requirement in its reasonable discretion.       

Financial

reporting:

  

(1) Monthly financial statements to be received no later than 25 days following
the end of each month.

(2) Cash budgets to be received on a weekly basis.

      

Other:

  

(1) Receipt of a Deposit Account Control Agreement from Vectra Bank by April 22,
2005.

(2) SVB collateral audit to be conducted before May 15, 2005.

 

Again, this letter is not a commitment or agreement to enter into the
forbearance. The terms and conditions outlined above are subject to approval by
SVB’s credit committee. We look forward to discussing these terms with you.

 

Sincerely,

 

SILICON VALLEY BANK

 

Kevin L. Grossman

Vice President

  

S. Reneé Hudnall

Vice President



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO:

 

ACT Teleconferencing, Inc., et al

 

By: /s/ Edward J. Bernica        

 

Title:    CFO                                

 

Date:   4/15/05                            